Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered. Claims 3-6 and 11-13 remain withdrawn from consideration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0074798) in view of Maistrellis (US 2008/0142518).
Regarding claims 1 and 7-9, Taylor discloses a packaging structure (See Fig. 6a-6f) capable of carrying at least one carried object, and the packaging structure comprising: a carrying unit (at 1 in Fig. 6a) including a supporting plate (center rectangular portion of 1), at least one first side plate (plate at 4 at the right side of Fig. 6c) connected to one edge of the supporting plate,  wherein the supporting plate has two surfaces opposite to each other, and the at least one first side plate is able to bend toward or bend away relative to one of the surfaces, so that the carrying unit is able to present in a folded state (shown in Fig. 6f) or an unfolded state (shown in Fig. 6c), and the at least one first side plate is stacked on the supporting plate when the carrying unit presents in the folded state (as shown in Fig. 6f); and a covering member (element 14 in combination with element 5 is the covering member) used for positioning the at least one carried object on the carrying unit (as shown in Fig. 6c); wherein the at least one carried object is covered with the covering member (as shown in Fig. 6b); wherein at least one positioning portion (outer portions of the covering member that extend beyond 9 in Fig. 6b) of the covering member is formed beyond the region of the at least one carried object, and wherein the at least one positioning portion is confined between the at least one first side plate and the supporting plate (as shown in Fig. 6f), wherein the covering member wraps the at least one carried object so that no surface of the at least one carried object is exposed; wherein the supporting plate reveals a carrying portion to carry the at least one carried object, and the carrying portion as well as the at least one carried object is not covered by the at least one first side plate in the folded state (as shown in the folded state in Fig. 6f). Taylor discloses the claimed invention except for the at least one combining member that keeps the at least one first side plate stacked on the supporting plate.
However, Maistrellis teaches a carrying unit (See Fig. 1) comprising a support element (at 12 in Fig. 1) and a first side plate (at 20 in Fig. 1), wherein the device has combining members (magnets 43 and 45) disposed on the support element and the first side plate, and the combining member (43) on the first side plate is engaged with the combining member (45) on the support element when the carrying unit presents in its folded state (as shown in Fig. 2), wherein the surface of the combining members are embedded and coplanar in the support element/first side plate, for the purpose of allowing the first side plate to be removably secured to the support element to enclose the contents. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the supporting plate and at least one first side panel of Taylor with combining members as taught by Maistrellis in order to allow for convenient opening and reclosing of the carrying unit. Furthermore, the positioning portion of the covering member of Taylor-Maistrellis is fully capable of being clamped and positioned by the combining members.
Regarding claim 10, Taylor-Maistrellis discloses the covering member wraps the carried object, and the positioning portion of the covering member is confined between the combining members of the first side plate and of the supporting plate when the carrying unit presents in the folded state (as shown in Fig. 6f of Taylor).
Regarding claim 16, the packaging structure of Taylor-Maistrellis is fully capable of carrying at least one object having a height which is smaller than a thickness of the at least one first side plate.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2004/0074798) in view of Maistrellis (US 2008/0142518) as applied to claim 1 above, in view of Kuo et al. (US 2014/0097115). As described above, Taylor-Maistrellis discloses the claimed invention except for the delivering device. However, Kuo teaches a delivering device (See Figs. 3, 4 and 8) for clamping and positioning a plurality of packaging structures (at 4/6 in Fig. 3) in an upright manner, wherein the delivering device includes a plurality of fixing units (top and bottom fixing units 2 - as shown at the bottom of Fig. 8) for clamping and positioning respectively at least two corners of each of the packaging structures, wherein each of the fixing units includes an elongated body (at 24 in Fig. 4) extending along the X-axis direction, and a plurality of accommodating grooves (at 264 in Fig. 4) arranged on the elongated body along the X-axis direction, the corners of the packaging structure are inserted in those accommodating grooves (as shown in Figs. 3 and 8), wherein each of the accommodating grooves of the elongated body corresponds to each of the accommodating grooves of the elongated body along the Y-axis direction at opposite side (as shown in Fig. 8), and at least two corners of each of the packaging structures is able to be inserted and positioned respectively in the accommodating grooves, for the purpose of protecting a plurality of packaging structures during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided packaging structures of Taylor-Maistrellis within a delivering device as taught by Kuo in order to protectively transporting a plurality of packaging structures.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735